Citation Nr: 0607894	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  96-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from October 1993 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO) of the 
Department of Veterans Affairs (VA).  

In June 2002, the Board undertook additional development in 
the veteran's case.  In July 2003, the Board remanded the 
matter to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds due process considerations require that these 
mattes be remanded to the RO.  In this case, on the veteran's 
VA Form 1-9, Substantive Appeal, dated in April 1996, he 
noted his intention to attend a hearing at the RO before a 
Veterans Law Judge (formerly referred to as a "Member of the 
Board").  A review of the record reveals that a hearing was 
initially scheduled by the RO.  However, it was postponed due 
to the fact that the veteran was incarcerated.  

When this matter was previously before the Board in March 
2003, the veteran was advised by letter that there was an 
outstanding hearing request.  He was further advised that if 
he did not respond to the Board's letter, it would be 
presumed that he still desired a hearing, and accordingly, 
the RO would schedule a hearing.  To date, no hearing has 
been scheduled and there is no indication that the veteran 
has withdrawn his request for a hearing.  Hence, the hearing 
must be scheduled by the RO.  See 38 C.F.R. § 20.700 (2005).  

While the Board regrets that further remand of these matters 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  
He should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2005).  If he desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.  

Once the hearing is conducted the matter should be returned 
to the Board in accordance with applicable provisions.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

